Case 2:17-cv-03984-CCC-MF Document 116 Filed 01/15/21 Page 1 of 5 PageID: 4118




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 MICROSPHERIX LLC,                                    Civil Action No. 2:17-cv-03984-CCC-MF

                         Plaintiff,                   DECLARATION OF DAVID N. DRAPER
                                                         IN SUPPORT OF PLAINTIFF’S
          v.                                          RESPONSIVE CLAIM CONSTRUCTION
                                                                   BRIEF
 MERCK SHARP & DOHME CORP., MERCK
 SHARP & DOHME B.V., AND ORGANON
 USA, INC.,                                                  Document Filed Electronically

                         Defendants.




 DAVID N. DRAPER, ESQ., of full age, hereby declares as follows:

          1. I am an attorney registered to practice in the States of New York and New Jersey and

 in this Court and am a partner with the firm Kirkland & Ellis LLP, attorneys for Plaintiff

 Microspherix LLC (“Microspherix”) in the above-captioned action.

          2. I submit this Declaration in support of Microspherix’s Responsive Claim Construction

 Brief.

          3. Attached hereto as Exhibit 11 is an excerpted and annotated copy of the deposition

 transcript of Dr. Kinam Park, dated December 10, 2020.

          4. Attached hereto as Exhibit 12 is a true and correct copy of excerpts from Drug Delivery:

 Fundamentals & Applications (Anya M. Hillery & Kinam Park, eds., 2nd ed. (2017)) (Exhibit 6

 of the deposition of Dr. Kinam Park).

          5. Attached hereto as Exhibit 13 is a true and correct copy of U.S. Patent No. 10,413,504

 to de Graaff et al., issued on September 17, 2019.
Case 2:17-cv-03984-CCC-MF Document 116 Filed 01/15/21 Page 2 of 5 PageID: 4119




         6. Attached hereto as Exhibit 14 is a true and correct copy of the 37 C.F.R. § 41.202

 Suggestion of Interference regarding U.S. Patent Application No. 14/711,658 and U.S. Patent No.

 8,722,037, from the file history of U.S. Patent Application No. 14/711,658, dated May 13, 2015,

 and retrieved from the United States Patent and Trademark Office (“USPTO”) Public Patent

 Application Information Retrieval system at https://portal.uspto.gov/pair/PublicPair on July 19,

 2017.

         7. Attached hereto as Exhibit 15 is a true and correct copy of B. Perot et al., “Spectrum

 Shape Analysis Applied to Radioactive Waste Gamma-Ray Spectroscopy,” in Advanced Monte

 Carlo for Radiation Physics, Particle Transport Simulation and Applications (2001), pp. 413–18.

         8. Attached hereto as Exhibit 16 is a true and correct copy of the Amendment and

 Response to Office Action from the file history of U.S. Patent Application No. 14/711,658, dated

 November 8, 2016, and retrieved from the USPTO Public Patent Application Information

 Retrieval system at https://portal.uspto.gov/pair/PublicPair on July 19, 2017.

         9. Attached hereto as Exhibit 17 is a true and correct copy of excerpts from Merck Sharp

 & Dohme Corp., Merck Sharp & Dohme B.V., and Organon USA, Inc.’s Second Amended

 Invalidity Contentions, dated August 17, 2020 (Designated Highly Confidential – Outside Counsel

 Only Information).

         10. Attached hereto as Exhibit 18 is a true and correct copy of the Amendment to Support

 Request for Continued Examination (RCE) Under the Provisions of 37 CFR § 1.114 and

 Supplemental Information Disclosure Statement from the file history of U.S. Patent Application

 No. 10/592,725, dated July 20, 2010, and retrieved from the USPTO Public Patent Application

 Information Retrieval system at https://portal.uspto.gov/pair/PublicPair on January 12, 2021.




                                                  2
Case 2:17-cv-03984-CCC-MF Document 116 Filed 01/15/21 Page 3 of 5 PageID: 4120




        11. Attached hereto as Exhibit 19 is a true and correct copy of U.S. Patent Application

 Publication No. 2019/0216725 to Barnett et al., published July 18, 2019.

        12. Attached hereto as Exhibit 20 is a true and correct copy of Paper 1, Petition for Inter

 Partes Review in IPR2018-00393, dated December 22, 2017.

        13. Attached hereto as Exhibit 21 is a true and correct copy of excerpts from Mosby’s

 Medical, Nursing, & Allied Health Dictionary, Sixth Edition (2002).

        14. Attached hereto as Exhibit 22 is a true and correct copy of U.S. Patent No. 6,514,193

 to Kaplan, issued on February 4, 2003.

        15. Attached hereto as Exhibit 23 is a true and correct copy of the Product Monograph of

 Implanon NXT™ (2012), bearing bates production range MICRO0064096–MICRO0064149.

        16. Attached hereto as Exhibit 24 is a true and correct copy of Eun-Seok Park et al.,

 “Biodegradable Polyanhydride Devices of Cefazolin Sodium, Bupivacaine, and Taxol for Local

 Drug Delivery: Preparation, and Kinetics and Mechanism of in Vitro Release,” J. Controlled

 Release 52:179–189 (1998).

        17. Attached hereto as Exhibit 25 is a true and correct copy of Alejandro Sánchez et al.,

 “In Vivo Study of the Tissue Distribution and Immunosuppressive Response of Cyclosporin A-

 Loaded Polyester Micro- and Nanospheres,” Drug Delivery 2:21–28 (1995).

        18. Attached hereto as Exhibit 26 is a true and correct copy of G. De Rosa et al., “Influence

 of the Co-Encapsulation of Different Non-Iconic Surfactants on the Properties of PLGA Insulin-

 Loaded Microspheres,” J. Controlled Release 69:283–295 (2000).

        19. Attached hereto as Exhibit 27 is a true and correct copy of Jackson E. Fowler, Jr. et al.,

 “Evaluation of an Implant That Delivers Leuprolide for 1 Year for the Palliative Treatment of

 Prostate Cancer,” Urology 55:639–642 (2000).



                                                  3
Case 2:17-cv-03984-CCC-MF Document 116 Filed 01/15/21 Page 4 of 5 PageID: 4121




           20. Attached hereto as Exhibit 28 is a true and correct copy of Sarat C. Chattaraj et al.,

 “Biodegradable Microparticles of Influenza Viral Vaccine: Comparison of the Effects of Routes

 of Administration on the In Vivo Immune Response in Mice,” J. Controlled Release 58:223–232

 (1999).

           21. Attached hereto as Exhibit 29 is a true and correct copy of María J. Alonso et al.,

 “Biodegradable Microspheres as Controlled-Release Tetanus Toxoid Delivery Systems,” Vaccine

 12(4): 299–306 (1994).

           22. Attached hereto as Exhibit 30 is a true and correct copy of excerpts from Physicians’

 Desk Reference, 54th Edition (2000).

           23. Attached hereto as Exhibit 31 is a true and correct copy of the Electronic

 Acknowledgement Receipt, Application Data Sheet, Declaration, Specification, Claims, Abstract,

 and Drawings from the file history of U.S. Patent Application No. 14/711,658, dated May 13, 2015,

 and retrieved from the USPTO Public Patent Application Information Retrieval system at

 https://portal.uspto.gov/pair/PublicPair on January 14, 2021.

           24. Attached hereto as Exhibit 32 is a true and correct copy of excerpts from the

 USPTO’s Cooperative Patent Classification Subclass A61K, Version 2021.01, and retrieved

 from the USPTO’s website at https://www.uspto.gov/web/patents/classification/cpc/html/cpc-

 A61K.html#A61K49/00 on January 12, 2021.

           25. Attached hereto as Exhibit 33 is a true and correct copy of excerpts from the

 USPTO’s Cooperative Patent Classification Subclass A61L, Version 2021.01, and retrieved from

 the USPTO’s website at https://www.uspto.gov/web/patents/classification/cpc/html/cpc-

 A61L.html#A61L31/16 on January 12, 2021.




                                                   4
Case 2:17-cv-03984-CCC-MF Document 116 Filed 01/15/21 Page 5 of 5 PageID: 4122




        26. Attached hereto as Exhibit 34 is a true and correct copy of the Notice of Allowance,

 Examiner-Initiated Interview Summary, Issue Classification, and Search Notes from the file

 history of U.S. Patent Application No. 14/711,658, dated March 9, 2017, and retrieved from the

 USPTO        Public     Patent      Application       Information    Retrieval      system      at

 https://portal.uspto.gov/pair/PublicPair on January 14, 2021.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge.

                                                       By:

  Dated: January 14, 2021                              /s/ David N. Draper
         New York, NY                                  David N. Draper




                                                   5
